Opinion op the Court, by
Judd, C. J.
The first of these cases was heard on appeal by Hon. Circuit Judge Hart, of Hawaii, and an appeal taken to the Supreme Court. The other two were heard on appeal by Hon. Circuit Judge Fornander, of Maui, and appeals taken to the Supreme Ceurt.
All these appeals are without the authority of law.
Mr. Bole, for defendant in the first case.
Honolulu, April 21, 1886.
The last Legislature passed an Act, being Chapter XXVI of the Session Laws of 1884, which limits appeals from a Circuit Judge at Chambers in all cases, civil or criminal, to the Circuit Court of the same judicial district. If the case should arise on Oahu the appeal may be taken to the Supreme Court.
We regret that the attention of attorneys and courts and the public has not been sufficiently drawn to this law, and that appeals are still being taken to the Supreme Court from the decisions of the Circuit Judges.
We are obliged to dismiss the several appeals in the above cases as being without jurisdiction.